DETAILED ACTION

In response to the Amendment filed February 17, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 and 4 – 12 are allowable over the Prior Art of Record because it fails to teach or suggest a compact-sized tape measure comprising a housing, a reel rotatably mounted in the housing, and a blade wound on an outer surface of the reel and drawn out through an inlet of the housing, and a width of the spring received in the inner space is larger than a width of the blade wound on the outer space, wherein the housing includes a protrusion protruding around a rotation shaft of the reel in response to the inner space and a peripheral portion provided with a width relatively smaller than the protrusion in response to the outer space, and for easy holding of the user, the protrusion protrudes in a rotation shaft direction of the reel above the peripheral portion in combination with the remaining limitations of the claims.

Claims 13 - 14 are allowable over the Prior Art of Record because it fails to teach or suggest a compact-sized tape measure comprising a housing, a reel rotatably mounted in the housing, and a blade wound on an outer surface of the reel and drawn out through an inlet of the housing, wherein the housing includes a protrusion protruding around a rotation shaft of the reel in response to the inner space and a peripheral portion provided with a width relatively smaller than the protrusion in response to the outer space, and for easy holding of the user, the protrusion protrudes in a rotation shaft direction of the reel above the peripheral portion in combination with the remaining limitations of the claims.

Claims 15 - 16 are allowable over the Prior Art of Record because it fails to teach or suggest a compact-sized tape measure comprising a housing, a reel rotatably mounted in the housing, and a blade wound on an outer surface of the reel and drawn out through an inlet of the housing, wherein the bobbin includes a first bobbin portion and a second bobbin portion which are laterally separated from in the rotation shaft direction, and the first bobbin portion and the second bobbin portion include a first disk outer wall corresponding to the inner space, a cylindrical partition wall formed vertically on the first disk outer wall, and a second disk outer wall extended from the partition wall and corresponding to the outer space, and the partition walls of the first bobbin portion and the second bobbin portion support both ends of the blade in a width direction, a gap between the first disk outer walls corresponds to a width of the spring receiving space, 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 8, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861